DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on April 5, 2022 was filed after the mailing date of the Non-Final Rejection on March 9, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 1, 3-5 and 7-15 are allowed.
4.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the plurality of support pieces (29) is disposed alternately with the space (S) in a circumferential direction of the case (13), and the length in the circumferential direction in which each of the support pieces (29) comes into contact with the inner peripheral surface of the case (13) is 1 to 50 times an actual amplitude in a natural frequency of the case (13) (see figs. 1 and 3 below) -- in the combination as claimed.
Claims 3-5, 7-11 and 13-15 are allowed due to dependence on claim 1.

    PNG
    media_image1.png
    510
    607
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    716
    548
    media_image2.png
    Greyscale

Regarding claim 12 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- when a length in the circumferential direction between the plurality of support pieces (29) adjacent to each other in the circumferential direction along the inner peripheral surface of the case (13) is a non-contact length (L1), a value obtained by dividing the contact length by a sum of the contact length (L1) and non-contact length (L2) is 0.4 to 0.6, and the length in the circumferential direction in which each of the support pieces (29) comes in contact with the inner peripheral surface of the case (13) is 1 to 50 times an actual amplitude in a natural frequency of the case (13) (see fig. 1 above and fig. 4 below) -- in the combination as claimed.

    PNG
    media_image3.png
    386
    535
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243. The examiner can normally be reached M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALEXANDER A SINGH/Examiner, Art Unit 2834